ON PETITION EOR REHEARING-.
Per Curiam.
The appellant relies, in his petition for a rehearing, upon a question we did not deem it essential to pass upon in the original opinion in this case; and that is, *102that the evidence introduced in the court below shows that Gerstle had entered into an agreement with Leonard for the purchase of the land in question prior to the entry in the land office, and that the deed executed on the 21st day of October, 1890, was made prior to such entry; and, incidental to this, that the court erred in not permitting Leonard, upon his cross-examination, to testify to such agreement. The evidence of Gerstle, as disclosed in the record and uncontradicted except by inference, is direct and positive to the effect that the deed from Leonard was signed, acknowledged and delivered after the entry had been made. After stating the time the entry was made, this witness testified as follows :
“ Q. You saw that delivered, did you ? (referring to receiver’s receipt.) A. Yes, sir. Q. You saw the money paid for the land? A. Yes, sir. Q. What did you do after that was handed to Mr. Leonard ? A. We went to Judge Hodges’ office. Q. How far is that from the land office ? A. I think the next door, or second door above. Q. What did you do there ; who went with you ? A. Charley Leonard signed the deed to me and had it acknowledged. Q. That was after the money was paid for the land to the receiver, then ? A. Yes, sir. Q. What did you do with the deed when it was signed and acknowledged ? A. I took it right down to the clerk and recorder of this county.”
Indorsement of .filing in recorder’s office, as shown on the deed, was 2.80 p. M.
This witness testified fully to the arrangement that he had with Leonard in regard to the land prior to its entry, which was to the effect that he had a claim against Leonard, secured by a trust deed on the land, amount to $3,500 ; and that in consideration of advancing an additional sum of money at the time of delivering the deed he obtained title to the land.
As we stated in our former decision, we considered it unnecessary to pass upon this assignment of error, and we are still of the same opinion; but, as the appellant insists so strenuously that because the agreement for the sale to Gerstle, or for the conveyance to him, was made prior to the en*103try of the land, that the conveyance itself' was void, and therefore that Gerstle had no claim upon which he could intervene, we will briefly state the views we entertain upon that proposition.
We regard it as immaterial whether the agreement relied on is in contravention of the act of congress or not, since the deed to Gerstle was signed, acknowledged and delivered after the entry, and at a time that Leonard had the full capacity to dispose of the land. As was said in the case of Sutphen v. Sutphen, 30 Kansas, 510, speaking of a transaction identical with the one under consideration, with the exception that it was an agreement to sell a homestead instead of a preemption right, the court uses this language :
“ But when the deed was made, the father had a right to convey, and he could not disaffirm the conveyance on the ground of any invalidity in the prior contract. And while that prior contract was, at the time it was made, illegal and void, such invalidity arose not from any moral taint in the transaction — nothing which made it inherently and essentially vicious — but alone from a temporary inhibition. When that inhibition ceased there was nothing to prevent the parties from carrying the agreement into effect. And when without further stipulation or new arrangement the father executed a conveyance to the son, the fair interpretation is that it was in execution of that prior contract, that it was a present affirmation of its validity, a new contract, so to speak, a sale upon the time and terms theretofore agreed upon.”
Nor do we think that the validit}*- of the deed to Gerstle by Leonard can be questioned collaterally, as attempted in this case. The intervenor’s title was good as against all the world except the United States, and the question of forfeiture can only be raised by the government. Larison v. Wilbur, 47 N. W. Rep. 381; Snow v. Flannery, 10 Iowa, 318; Turner v. Donnelly, 70 Cal. 597.
The original opinion, as corrected by changing date of delivery of deed, will be adhered to, and petition for rehearing denied.

Rehearing denied.